Voto disidente del
Juez Asociado Señor Negrón García,
al cual se une el Juez Asociado Señor Fuster Berlingeri.
Héctor Vélez De Jesús, asambleísta municipal del Mu-nicipio de Quebradillas por el Partido Independentista Puertorriqueño (P.I.P.), cuestiona la negativa del Tribunal Superior, Sala de Arecibo (Hon. Emilia M. Román Nevárez, Juez), a ordenarles al Alcalde, Sr. Juan Rivera Vargas, y a la Directora Interina de Recursos Humanos, Sra. Nativi-dad Cruz Soto, la entrega de una copia de los contratos de *880los empleados irregulares del Departamento de Recreación y Deportes municipal.
El ilustrado foro de instancia se fundamentó en que Vé-lez De Jesús no había planteado ante el pleno de la Asam-blea Municipal “cualquier inquietud que tuviera referente a los contratos” (Sentencia, pág. 3) y, además, que éstos son confidenciales pues forman parte de los expedientes de los empleados públicos. Art. 12.022 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, (21 L.P.R.A. see. 4572).
Ante nos, Vélez De Jesús reproduce su reclamo para argumentar que el derecho a examinar dichos contratos surge del Art. 8.017 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4367), y en virtud de sus facultades fiscalizadoras como asambleísta municipal minoritario de la obra del po-der ejecutivo. Tiene razón.
HH
Por su analogía con el esquema constitucional Ejecuti-vo-Asamblea Legislativa, la relación Alcalde-Asamblea Municipal genera una legitimación activa en todo asam-bleísta, que trasciende el simple papel de meros espectado-res; a fin de cuentas, nuestra Constitución concede expre-samente a las minorías la tarea de fiscalizadores.
¿Cómo podía el asambleísta Vélez De Jesús plantear ante el pleno de la Asamblea su “inquietud” si se le negó examinar esos contratos? Si la Asamblea no hubiese aco-gido su pedido, ¿hubiese terminado ahí el asunto? Nos re-sulta difícil compartir ese razonamiento circular.
Pretender que el derecho de un asambleísta de minoría sólo se configure en virtud de un acuerdo mayoritario, es negarle a priori toda posibilidad de una fiscalización vigo-rosa, eficiente y oportuna. La experiencia reciente en el *881panorama gubernamental puertorriqueño refleja una cons-tante renuencia de los poderes y funcionarios públicos a reconocerle acceso a las minorías para esta clase de asuntos.
Por último, coincidimos con el tribunal de instancia de que los contratos, por formar parte integrante de los expe-dientes, son confidenciales. Sin embargo, esa confidenciali-dad es, en su origen, una limitación al escrutinio público; no significa que otros funcionarios —como el aquí recu-rrente— por su condición de asambleísta y en el descargo legítimo de esa función, esté legalmente impedido de examinarlos.